Citation Nr: 1409400	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-36 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastroesophageal disability to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1997 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2013.  This matter was originally on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.


FINDING OF FACT

The Veteran does not have a chronic or continuing gastroesophageal disorder that is related to active service or to service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a chronic gastroesophageal disorder that was incurred in or aggravated by service or that is causally related to or aggravated by service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

The Board has reviewed all service treatment records and all post-service treatment records in the claims file.

Service treatment records indicate that the Veteran was seen in June 1998, August 1998, October 1998, March 1999, and June 1999 with varying gastrointestinal symptoms including nausea, vomiting, and diarrhea; diagnoses of gastroenteritis and gastritis were rendered.  No continuing pathology was otherwise noted in service.

Post service private treatment records indicate that biopsies of the gastroesophageal junction in July 2007 showed fragments of benign squamous and gastric glandular mucosa.  VA treatment records include diagnoses of refractory gastroesophageal reflux disease and dyspepsia. 

Although there is evidence of a current gastroesophageal disability as well as incidents of in-service complaints of gastroesophageal distress and diagnoses of gastroenteritis and gastritis, without competent evidence linking a current chronic gastroesophageal disorder to service, the benefit sought on appeal cannot be granted.   

The Board notes that the Veteran underwent VA examination in March 2011 at which time he was assessed with gastroesophageal reflux disease.  The VA examiner noted that the Veteran had symptoms suggestive of gastroesophageal reflux disease but that an upper GI did not show evidence of gastroesophageal reflux but noted findings of mild felinization of the esophagus, which could be a normal variant or associated with esophagitis.  After a review of the claims file, the VA examiner opined that the Veteran's gastroesophageal reflux disease was less likely as not caused by or related to his service or in-service treatment for gastroenteritis.  The examiner also opined that it was less likely as not that the Veteran's service-connected lumbar spine disk disease medications aggravated or increased the disability manifestations/symptoms of gastroesophageal reflux disease.

In November 2013, the Board remanded the case for additional development, specifically to obtain an addendum opinion from the March 2011 VA examiner as to whether the Veteran's gastroesophageal reflux disease was related to his service or caused or worsened by service-connected degenerative disc disease to include related medication usage.  In December 2013, the VA examiner provided an addendum opinion that it was less likely as not that the Veteran's gastroesophageal reflux disease was related to his service or caused or worsened by his service-connected degenerative disc disease to include related medication usage.  The examiner noted that the service medical records were negative for documentation of gastroesophageal reflux disease and that such records showed treatment for gastroenteritis which is a transient intestinal condition and which did not have any association with gastroesophageal reflux disease.  The examiner noted that medical records document a diagnosis of reflux in 2007, seven years after the Veteran's active duty service.  The examiner also noted that the Veteran reported stomach irritation with Percocets in March 2009 and also reported taking over-the-counter ibuprofen at the time for pain.  The examiner noted that the Veteran had an upper GI in May 2011 for the VA examination which did not show any evidence of reflux or ulcerations.  The examiner also noted that medical records document the Veteran as being seen in September 2012 with assessment of refractory gastroesophageal reflux disease which was based on self-reported symptoms of reflux not being controlled with medication but not based on any objective findings.  The examiner further noted that the Veteran was referred for an EGD due to these reported symptoms but that testing was not completed.  The examiner stated that there was no objective evidence found in the medical records to support a permanent aggravation of the gastroesophageal reflux disease related to the medications taken for his service-connected degenerative disk disease.     

The Veteran contends that his current gastroesophageal reflux disease is related to his service and more specifically to medications he takes for service-connected degenerative disk disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of his current gastroesophageal reflux disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

Further, although he has offered some contentions that he has had continued problems with acid reflux since service, the Board finds these statements not credible given other information on file including numerous contemporaneous examinations where the Veteran specifically denied abdominal pain, nausea, vomiting, diarrhea, and constipation.  In addition, in August 2002, the Veteran filed a claim with VA for compensation for a lumbar spine condition evidencing his awareness that he could apply for VA benefits for service-related disabilities.  At that time he did not file a claim for service connection for any gastroesophageal disorder.  This is inconsistent any assertion that his gastroesophageal symptoms have existed since service because it is reasonable to conclude that if he believed that he had such a disorder in August 2002 that was related to service, he would have claimed service connection for it at that time.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
  

ORDER

Entitlement to service connection for a gastroesophageal disability to include as secondary to service-connected disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


